The opinion of the Court was delivered by
Knox, J.
In these cases, certain facts were submitted to the Court below for their opinion, without any provision that judgment should be entered for either party.
The Court gave an opinion in favor of the defendant, but entered no judgment. This writ of error is taken; but to what ? Not to the judgment, for there is none. It will not lie to the opinion, and hence we must dismiss it.
It seems that the parties desired the advice of the learned judge below, and he has given it to them. ,If they are dissatisfied with it, they had better proceed to a trial of their cause. It is ordered that the writ of error be quashed.